Citation Nr: 1403592	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder disability (claimed as left deltoid paralysis), to include impingement syndrome of the left shoulder, and to include as secondary to a service-connected cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 
INTRODUCTION

The Veteran had active service from November 1978 to February 1979 and from September 1987 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, denying the claim currently on appeal.  The claims file was subsequently transferred to the RO in Nashville, Tennessee.    

In June 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the Veteran's paper claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  A review of Virtual VA reveals documents that are duplicative of those already associated with the paper claims file.  

The Veteran's claim was previously treated as one of entitlement to service connection for left deltoid paralysis, only.  However, the Veteran suggested during his June 2011 hearing that he is seeking service connection for pain in the left shoulder - a symptom that has been associated with his currently diagnosed impingement syndrome of the left shoulder.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.  In compliance with this case law, the issue has thus been restated on the first page.  

The issue of entitlement to an evaluation in excess of 10 percent for a cervical spine disability was raised by the Veteran during the June 2011 hearing.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's currently diagnosed left shoulder impingement syndrome manifested as a result of military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for left shoulder impingement syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  




Analysis

The Veteran contends that he is entitled to service connection for a disability of the left shoulder (claimed as paralysis of the left deltoid) that results in pain and numbness.  After reviewing the evidence of record in a light most favorable to the Veteran, the Board finds that service connection for left shoulder impingement syndrome is warranted.  

A January 2005 treatment record reflects that the Veteran was complaining of neck and left shoulder pain for the past week.  X-rays taken of the left shoulder at this time were deemed to be normal.  According to a March 2005 surgical report, the Veteran had a previous cervical fusion at C5-6 while in service and he had since developed a complete paralysis of his left deltoid muscle which had persisted.  An anterior cervical discectomy and an instrumented anterior fusion of the C4-5 vertebra were performed at this time.  An April 2005 follow-up treatment note reflects that the Veteran had nice improvement with pain in his left arm, but he was continuing to experience significant weakness of the left arm.  

A March 2005 VA spinal examination report reflects that the Veteran had a C5-6 fusion of the cervical spine.  It was noted that he had done okay for a while, but that he had since developed difficulty with his left deltoid.  Examination revealed a 0 out of 5 functioning of the left deltoid muscle at this time.  The examiner concluded that there were no impingement signs associated with the left shoulder at this time.  Also, according to a May 2005 VA neurological examination report, the Veteran had diminished strength in the left upper extremity and deep tendon reflexes could not be elicited at the left triceps, biceps, or brachioradialis.  An August 2005 private record reflects that the Veteran's deltoid had improved to approximately 60 percent of normal.  

In October 2008, VA received a claim of entitlement to service connection for left deltoid paralysis.  This claim was denied in a March 2009 rating decision because there was no evidence linking this condition to the Veteran's service-connected cervical spine disability or to military service.  A timely notice of disagreement was received from the Veteran in May 2009, but in a February 2010 statement of the case, the previous denial was continued.  The Veteran appealed this decision to the Board in March 2010.  

The Veteran was afforded a VA examination of the cervical spine in December 2008.  According to the examination report, the Veteran reported having complete persistent paralysis of the deltoid muscle post-surgery.  Examination revealed normal motor strength and sensation, and the only diagnosed disabilities were degenerative disc disease of the cervical spine and degenerative disc disease of the cervicolumbar spine.  

The Veteran was subsequently seen by his primary physician with VA in January 2009.  The physician noted that the Veteran was suffering from bilateral shoulder pain.  The physician further noted that the Veteran suffered from shoulder impingement, and that the problems with his shoulders were more likely than not related to his military service.  The physician noted that the Veteran's problems started while in the military.  

Finally, the Veteran himself has described symptoms of left shoulder pain since his original injury.  A chronic history of pain in the left shoulder is certainly something the Veteran is competent to offer testimony about.  

Having reviewed the evidence of record, the Board finds that service connection for impingement syndrome of the left shoulder is warranted.  Service treatment records confirm complaints of pain and numbness in the shoulder area during active military service.  According to a May 1998 record, since being tackled by another soldier, the Veteran had experienced pain and numbness, primarily to the neck and shoulder area.  The Veteran has since provided numerous statements and testimony of chronic symptomatology associated with the left shoulder since military service, and the record contains nothing to call into question the credibility of these assertions.  Finally, the Veteran's primary care physician opined in January 2009 that the Veteran suffered from impingement syndrome of the shoulders, and that it was more likely than not that this condition was a result of military service, as there was evidence of symptomatology associated with the shoulders during military service.  The record contains no medical evidence to the contrary.  

The Board recognizes that the Veteran has claimed service connection for paralysis of the left deltoid, rather than impingement syndrome of the left shoulder.  However, the record does not reflect a diagnosis of paralysis of the left deltoid since receipt of the Veteran's claim in October 2008.  While there is clear evidence of this condition in 2005, records do not reflect that it continued until receipt of the Veteran's claim in October 2008.  Nonetheless, evidence of record since October 2008 does reflect impingement syndrome of the shoulders, associated with pain and numbness.  The Veteran testified that his claimed left shoulder disability resulted in pain during his June 2011 hearing.  As such, the Board finds the grant of service connection for left impingement syndrome of the left shoulder to be a full grant of the benefits sought on appeal.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for impingement syndrome of the left shoulder is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  


ORDER

The claim of entitlement to service connection for left impingement syndrome of the left shoulder (claimed as paralysis of the left deltoid) is granted.  



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


